DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The description of some figures in “BRIEF DESCRIPTION OF DRAWINGS” section of the specification filed on 11/08/2019 does not correspond to the figures in the Drawings filed on 11/08/2019.
Appropriate correction is required.

Claim Objections
Claim 29 is objected to because of the following informalities: “reconstructing the current block based at least in a part on the prediction block for the current block and a residual block for .” should be “reconstructing the current block based at least in a part on the prediction block for the current block and a residual block for the current block,”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, 21, 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laroche et al. (US 20200389650, hereinafter Laroche).

As to claim 1, Laroche discloses a method of decoding video data (FIG. 2), the method comprising: 
determining a boundary luma value that separates a first class of neighboring luma samples and a second class of neighboring luma samples (see [0140]-[0141], threshold is calculated to classify luma samples in a first group or a second group; FIG. 5A, luma samples 503, 504), the first class of neighboring luma samples being those ones of the neighboring luma samples that have values less than or equal to the boundary luma value (see [0141], a neighbouring luma sample with RecL'[i,j]≤threshold is classified into group 1), the second class of neighboring luma samples being those ones of the neighboring luma samples that have values greater than the boundary luma value (see [0141], a neighbouring luma sample with RecL'[i,j]>threshold is classified into group 2), wherein the neighboring luma samples neighbor a current block of the video data (see FIG. 5A and [0114]); 
deriving a chroma value that corresponds to the boundary luma value (see FIG. 9, FIG. 11 and [0258], Y = αx + β and corresponding chroma values y.sub.A and y.sub.B; see [0132] and [0140]-[0142], each sample of the chroma intra predictor PredC is calculated using the formula PredC[i,j]=αL'[i,j]+β, the neighbouring reconstructed luma samples from the RecL' set and the neighbouring chroma samples from the RecC set are classified into two groups using the threshold, each group being used to derive the parameters α and β of one linear model, thus resulting in two sets of linear model parameters (α1, β1) and (α2, β2)); 
deriving a first prediction model and a second prediction model based on the derived chroma value (see [0140], the neighbouring reconstructed luma samples from the RecL' set and the neighbouring chroma samples from the RecC set are classified into two groups using the threshold, each group being used to derive the parameters α and β of one linear model, thus resulting in two sets of linear model parameters (α1, β1) and (α2, β2); see [0142], PredC[i,j]=α1L'[i,j]+β1, if L'[i,j]≤threshold, which is a first prediction model
PredC[i,j]=α2L'[i,j]+β2, if L'[i,j]>threshold, which is a second prediction model); 
using the first prediction model to determine a first set of predicted chroma samples of a prediction block for the current block, the first set of predicted chroma samples corresponding to the luma samples of the prediction block that have values less than or equal to the boundary luma value (see [0140]-[0142], PredC[i,j]=α1L'[i,j]+β1, if L'[i,j]≤threshold); 
using the second prediction model to determine a second set of predicted chroma samples of the prediction block, the second set of predicted chroma samples corresponding to the luma samples of the prediction block that have values greater than the boundary luma value (see [0140]-[0142], PredC[i,j]=α2L'[i,j]+β2, if L'[i,j]>threshold); and
reconstructing the current block based at least in a part on the prediction block for the current block and a residual block for the current block (see [0093]-[0095], and [0134]). 

claim 10, Laroche further discloses further comprising determining that the first prediction model and the second prediction model are used based on a block size of the current block (see [0119]). 

As to claim 12, Laroche discloses a method of encoding video data (FIG. 1), the method comprising: 
determining a boundary luma value that separates a first class of neighboring luma samples and a second class of neighboring luma samples (see [0140]-[0141], threshold is calculated to classify luma samples in a first group or a second group; FIG. 5A, luma samples 503, 504), the first class of neighboring luma samples being those ones of the neighboring luma samples that have values less than or equal to the boundary luma value (see [0141], a neighbouring luma sample with RecL'[i,j]≤threshold is classified into group 1), the second class of neighboring luma samples being those ones of the neighboring luma samples that have values greater than the boundary luma value (see [0141], a neighbouring luma sample with RecL'[i,j]>threshold is classified into group 2), wherein the neighboring luma samples neighbor a current block of the video data (see FIG. 5A and [0114]);
deriving a chroma value that corresponds to the boundary luma value (see FIG. 9, FIG. 11 and [0258], Y = αx + β and corresponding chroma values y.sub.A and y.sub.B; see [0132] and [0140]-[0142], each sample of the chroma intra predictor PredC is calculated using the formula PredC[i,j]=αL'[i,j]+β, the neighbouring reconstructed luma samples from the RecL' set and the neighbouring chroma samples from the RecC set are classified into two groups using the threshold, each group being used to derive the parameters α and β of one linear model, thus resulting in two sets of linear model parameters (α1, β1) and (α2, β2));
(see [0140], the neighbouring reconstructed luma samples from the RecL' set and the neighbouring chroma samples from the RecC set are classified into two groups using the threshold, each group being used to derive the parameters α and β of one linear model, thus resulting in two sets of linear model parameters (α1, β1) and (α2, β2); see [0142], PredC[i,j]=α1L'[i,j]+β1, if L'[i,j]≤threshold, which is a first prediction model
PredC[i,j]=α2L'[i,j]+β2, if L'[i,j]>threshold, which is a second prediction model);  
using the first prediction model to determine a first set of predicted chroma samples of a prediction block for the current block, the first set of predicted chroma samples corresponding to the luma samples of the prediction block that have values less than or equal to the boundary luma value (see [0140]-[0142], PredC[i,j]=α1L'[i,j]+β1, if L'[i,j]≤threshold);
using the second prediction model to determine a second set of predicted chroma samples of the prediction block, the second set of predicted chroma samples corresponding to the luma samples of the prediction block that have values greater than the boundary luma value (see [0104]-[0142], PredC[i,j]=α2L'[i,j]+β2, if L'[i,j]>threshold); and
generating a residual block for the current block based at least in part on the prediction block for the current block and chroma samples of the current block (see [0076]-[0077], and [0134]). 

As to claim 21, Laroche discloses a device for coding video data (FIG. 13), the device comprising:
a memory configured to store the video data (FIG. 13, Ram 1302, ROM 1303; see [0283]-[0293]); and 
(FIG. 13, CPU 1301; see [0283]-[0293]): 
determine a boundary luma value that separates a first class of neighboring luma samples and a second class of neighboring luma samples (see [0140]-[0141], threshold is calculated to classify luma samples in a first group or a second group; FIG. 5A, luma samples 503, 504), the first class of neighboring luma samples being those ones of the neighboring luma samples that have values less than or equal to the boundary luma value (see [0141], a neighbouring luma sample with RecL'[i,j]≤threshold is classified into group 1), the second class of neighboring luma samples being those ones of the neighboring luma samples that have values greater than the boundary luma value (see [0141], a neighbouring luma sample with RecL'[i,j]>threshold is classified into group 2), wherein the neighboring luma samples neighbor a current block of the video data (see FIG. 5A and [0114]);
derive a chroma value that corresponds to the boundary luma value (see FIG. 9, FIG. 11 and [0258], Y = αx + β and corresponding chroma values y.sub.A and y.sub.B; see [0132] and [0140]-[0142], each sample of the chroma intra predictor PredC is calculated using the formula PredC[i,j]=αL'[i,j]+β, the neighbouring reconstructed luma samples from the RecL' set and the neighbouring chroma samples from the RecC set are classified into two groups using the threshold, each group being used to derive the parameters α and β of one linear model, thus resulting in two sets of linear model parameters (α1, β1) and (α2, β2));
derive a first prediction model and a second prediction model based on the derived chroma value (see [0140], the neighbouring reconstructed luma samples from the RecL' set and the neighbouring chroma samples from the RecC set are classified into two groups using the threshold, each group being used to derive the parameters α and β of one linear model, thus resulting in two sets of linear model parameters (α1, β1) and (α2, β2); see [0142], PredC[i,j]=α1L'[i,j]+β1, if L'[i,j]≤threshold, which is a first prediction model
PredC[i,j]=α2L'[i,j]+β2, if L'[i,j]>threshold, which is a second prediction model);  
use the first prediction model to determine a first set of predicted chroma samples of a prediction block for the current block, the first set of predicted chroma samples corresponding to the luma samples of the prediction block that have values less than or equal to the boundary luma value (see [0140]-[0142], PredC[i,j]=α1L'[i,j]+β1, if L'[i,j]≤threshold); and 
use the second prediction model to determine a second set of predicted chroma samples of the prediction block, the second set of predicted chroma samples corresponding to the luma samples of the prediction block that have values greater than the boundary luma value (see [0104]-[0142], PredC[i,j]=α2L'[i,j]+β2, if L'[i,j]>threshold).

As to claim 28, Laroche further discloses further comprising determining that the first prediction model and the second prediction model are used based on one of: 
a block size of the current block (see [0119]), or 
whether an intra mode is used by one or more neighboring blocks of the current block. 

As to claim 29, Laroche further discloses wherein the processing circuitry is configured to perform at least one of: 
reconstructing the current block based at least in a part on the prediction block for the current block and a residual block for the current block (see [0093]-[0095], and [0134]). 
(see [0076]-[0077], and [0134]). 

As to claim 30, Laroche discloses a device for coding video data (FIG. 13), the device comprising: 
means for determining a boundary luma value that separates a first class of neighboring luma samples and a second class of neighboring luma samples (see [0140]-[0141], threshold is calculated to classify luma samples in a first group or a second group; FIG. 5A, luma samples 503, 504), the first class of neighboring luma samples being those ones of the neighboring luma samples that have values less than or equal to the boundary luma value (see [0141], a neighbouring luma sample with RecL'[i,j]≤threshold is classified into group 1), the second class of neighboring luma samples being those ones of the neighboring luma samples that have values greater than the boundary luma value (see [0141], a neighbouring luma sample with RecL'[i,j]>threshold is classified into group 2), wherein the neighboring luma samples neighbor a current block of the video data (see FIG. 5A and [0114]);
means for deriving a chroma value that corresponds to the boundary luma value (see FIG. 9, FIG. 11 and [0258], Y = αx + β and corresponding chroma values y.sub.A and y.sub.B; see [0132] and [0140]-[0142], each sample of the chroma intra predictor PredC is calculated using the formula PredC[i,j]=αL'[i,j]+β, the neighbouring reconstructed luma samples from the RecL' set and the neighbouring chroma samples from the RecC set are classified into two groups using the threshold, each group being used to derive the parameters α and β of one linear model, thus resulting in two sets of linear model parameters (α1, β1) and (α2, β2));
means for deriving a first prediction model and a second prediction model based on the derived chroma value (see [0140], the neighbouring reconstructed luma samples from the RecL' set and the neighbouring chroma samples from the RecC set are classified into two groups using the threshold, each group being used to derive the parameters α and β of one linear model, thus resulting in two sets of linear model parameters (α1, β1) and (α2, β2); see [0142], PredC[i,j]=α1L'[i,j]+β1, if L'[i,j]≤threshold, which is a first prediction model
PredC[i,j]=α2L'[i,j]+β2, if L'[i,j]>threshold, which is a second prediction model);  
means for using the first prediction model to determine a first set of predicted chroma samples of a prediction block for the current block, the first set of predicted chroma samples corresponding to the luma samples of the prediction block that have values less than or equal to the boundary luma value (see [0140]-[0142], PredC[i,j]=α1L'[i,j]+β1, if L'[i,j]≤threshold); and 
means for using the second prediction model to determine a second set of predicted chroma samples of the prediction block, the second set of predicted chroma samples corresponding to the luma samples of the prediction block that have values greater than the boundary luma value (see [0104]-[0142], PredC[i,j]=α2L'[i,j]+β2, if L'[i,j]>threshold).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 7-8, 17-18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 20200389650, hereinafter Laroche) in view of Pettersson et al. (US 20170272749, hereinafter Pettersson).

As to claim 7, Laroche fails to explicitly disclose wherein determining the boundary luma value comprises determining the boundary luma value as a median of values of luma reference samples for the current block. 
However, Pettersson teaches wherein determining the boundary luma value comprises determining the boundary luma value as a median of values of luma reference samples for the current block (see [0055] and [0057]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Laroche using Pettersson’s teachings to determine the boundary luma value as a median of values of luma reference samples for the current block in order to provide higher compression efficiency (Pettersson; [0024]).

As to claim 8, Laroche fails to explicitly disclose wherein determining the boundary luma value comprises determining the boundary luma value as an n-th percentile of values of luma reference samples for the current block. 
However, Pettersson teaches wherein determining the boundary luma value comprises determining the boundary luma value as an n-th percentile of values of luma reference samples for the current block (see [0055] and [0057], The threshold may be chosen as the average of sample values in a block of samples, the median [i.e. 50-th percentile] or some other measure). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Laroche using Pettersson’s teachings to determine the boundary luma value comprises determining the boundary luma value as an n-th percentile of values of luma reference samples for the current block in order to provide higher compression efficiency (Pettersson; [0024]).

As to claim 17, Laroche fails to explicitly disclose wherein determining the boundary luma value comprises determining the boundary luma value as a median of values of luma reference samples for the current block. 
However, Pettersson teaches wherein determining the boundary luma value comprises determining the boundary luma value as a median of values of luma reference samples for the current block (see [0055] and [0057]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Laroche using Pettersson’s teachings to determine the boundary luma value as a median of values of luma reference samples for the current block in order to provide higher compression efficiency (Pettersson; [0024]).

As to claim 18, Laroche fails to explicitly disclose wherein determining the boundary luma value comprises determining the boundary luma value as an n-th percentile of values of luma reference samples for the current block. 
(see [0055] and [0057], The threshold may be chosen as the average of sample values in a block of samples, the median [i.e. 50-th percentile] or some other measure).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Laroche using Pettersson’s teachings to determine the boundary luma value comprises determining the boundary luma value as an n-th percentile of values of luma reference samples for the current block in order to provide higher compression efficiency (Pettersson; [0024]).

As to claim 27, Laroche fails to explicitly disclose wherein the processing circuitry is configured, as part of determining the boundary luma value, to: determine the boundary luma value as a median of values of luma reference samples for the current block, or determine the boundary luma value as an n-th percentile of values of luma reference samples for the current block. 
However, Pettersson teaches determining the boundary luma value as a median of values of luma reference samples for the current block (see [0055] and [0057]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Laroche using Pettersson’s teachings to determine the boundary luma value as a median of values of luma reference samples for the current block in order to provide higher compression efficiency (Pettersson; [0024]).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 20200389650, hereinafter Laroche) in view of Zhang et al. (US 20210092396, hereinafter Zhang).

As to claim 9, Laroche fails to explicitly disclose wherein signaling indicating a neighborhood containing the set of neighboring luma samples is skipped and the method further comprises determining the neighborhood containing the set of neighboring luma samples as being twice a width, twice a height of the current block, or the width plus the height of the current block. 
However, Zhang teaches wherein signaling indicating a neighborhood containing the set of neighboring luma samples is skipped and the method further comprises determining the neighborhood containing the set of neighboring luma samples as being twice a width, twice a height of the current block, or the width plus the height of the current block (see [0101], both the encoder and decoder select a previously proposed CCLM method based the same rule. The encoder does not signal it to the decoder … Example 1(e) is selected; see example 1(e) in [0074]; see FIG. 6B).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Laroche using Zhang’s teachings to include wherein signaling indicating a neighborhood containing the set of neighboring luma samples is skipped and the method further comprises determining the neighborhood containing the set of neighboring luma samples as being twice a width, twice a height of the current block, or the width plus the height of the current block in order to improve runtime performance and provide higher coding efficiency (Zhang; [0044]-[0046]).

As to claim 19, Laroche fails to explicitly disclose wherein signaling indicating a neighborhood containing the set of neighboring luma samples is skipped and the method further comprises determining the neighborhood containing the set of neighboring luma samples as being twice a width and twice a height of the current block.
 However, Zhang teaches wherein signaling indicating a neighborhood containing the set of neighboring luma samples is skipped and the method further comprises determining the neighborhood containing the set of neighboring luma samples as being twice a width, twice a height of the current block, or the width plus the height of the current block (see [0101], both the encoder and decoder select a previously proposed CCLM method based the same rule. The encoder does not signal it to the decoder … Example 1(e) is selected; see example 1(e) in [0074]; see FIG. 6B).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Laroche using Zhang’s teachings to include wherein signaling indicating a neighborhood containing the set of neighboring luma samples is skipped and the method further comprises determining the neighborhood containing the set of neighboring luma samples as being twice a width, twice a height of the current block, or the width plus the height of the current block in order to improve runtime performance and provide higher coding efficiency (Zhang; [0044]-[0046]).

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 20200389650, hereinafter Laroche) in view of Lim et al. (US 20200413069, hereinafter Lim).

As to claim 11, Laroche fails to explicitly disclose further comprising determining that the first prediction model and the second prediction model are used based on whether an intra mode is used by one or more neighboring blocks of the current block. 
However, Lim teaches further comprising determining that the first prediction model and the second prediction model are used based on whether an intra mode is used by one or more neighboring blocks of the current block (see [0449]-[0450], [0602]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Laroche using Lim’s teachings to determine that the first prediction model and the second prediction model are used based on whether an intra mode is used by one or more neighboring blocks of the current block in order to improve the accuracy of the intra-picture prediction (Lim; [0449]).

As to claim 20, Laroche fails to explicitly disclose further comprising determining that the first prediction model and the second prediction model are used based on whether an intra mode is used by one or more neighboring blocks of the current block.  
However, Lim teaches further comprising determining that the first prediction model and the second prediction model are used based on whether an intra mode is used by one or more neighboring blocks of the current block (see [0449]-[0450], [0602]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Laroche using Lim’s teachings to determine that the first prediction model and the second prediction model are used based on whether an (Lim; [0449]).

Allowable Subject Matter
Claims 2-6, 13-16, and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482